              Case 1:21-cv-00409-N/A Document 1             Filed 08/13/21           Page 1 of 3Form 1-1

UNITED STATES COURT OF INTERNATIONAL TRADE                                            FORM 1

  Xylem Water Systems USA, LLC

                                 Plaintiff,                         SUMMONS
          v.                                                        Court No. 21-00409

  UNITED STATES,
                                 Defendant.

TO:       The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in the
attached schedule).
                                                       /s/ Mario Toscano
                                                       Clerk of the Court


                                              PROTEST
 Port(s) of                                          Center (if known):
 Entry:
               0906, 4601
 Protest       090620100030, etc. See Form 1-3       Date Protest Filed: November 20, 2020, etc. See Form 1-3
 Number:
                                                                             April 28, 2021, etc. See Form 1-3
 Importer:     Xylem Water Systems USA, LLC          Date Protest Denied:
 Category of     Machinery
 Merchandise:

                          ENTRIES INVOLVED IN ABOVE PROTEST
       Entry           Date of           Date of         Entry                   Date of         Date of
      Number            Entry          Liquidation      Number                    Entry        Liquidation
M3450991849         7/2/2019                         M3450991880          7/31/2019           6/26/2020
                                     5/29/2020
 M3450991856       7/10/2019                         M3450991898 8/7/2019                     7/3/2020
                                     6/5/2020
M3450991864        7/16/2019         6/12/2020       M3450991906 8/13/2019                   7/10/2020

 M3450991872 7/24/2019               6/19/2020       See Form 1-3          for additional entries
                                                        Michael E. Murphy
                                                        Sidley Austin LLP
                                                        1501 K Street
                                                        Washington, D.C. 20005
                                                        (202) 736-8016
                                                        ted.murphy@sidley.com

                                                       Name, Address, Telephone Number
                                                       and E-mail Address of Plaintiff's Attorney
            Case 1:21-cv-00409-N/A Document 1                         Filed 08/13/21          Page 2 of 3Form 1-2

                            CONTESTED ADMINISTRATIVE DECISION
                                       Appraised Value of Merchandise
                                            Statutory Basis                              Statement of Value

  Appraised:




  Protest Claim:


                                        Classification, Rate or Amount
                                            Assessed                                     Protest Claim

     Merchandise          Tariff Classification            Rate             Tariff Classification            Rate

 Certain Articles 9903.88.01                            10-25%             9903.88.10                    0%
 from China       9903.88.03                                               9903.88.11
                  9903.88.09                                               9903.88.43



                                             Other
 State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:
 Denial of protests seeking to apply certain applicable Section 301 product exclusions.

  The issue which was common to all such denied protests:
   Certain articles on which the Section 301 duties were paid have since been covered
   by approved product exclusions.
Every denied protest included in this civil action was filed by the same above-named importer, or person authorized under
19 U.S.C. § 1514(c)(2). The category of merchandise specified above was involved in each entry of merchandise included
in every such denied protest. The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have been paid.

                                                 /s/ Michael E. Murphy
                                              ______________________________________________
                                                                  Signature of Plaintiff's Attorney
                                                 8/13/2021
                                              __________________________________________________________
                                                                   Date
                  Case 1:21-cv-00409-N/A Document 1             Filed 08/13/21       Page 3 of 3Form 1-3


                                          SCHEDULE OF PROTESTS

       _________________________
       Center (if known)


 Protest               Date Protest   Date Protest   Entry              Date of         Date of         Port
 Number                Filed          Denied         Number             Entry           Liquidation     Code

 090620100030          11/20/2020 4/28/2021          M3450991849        7/2/2019         5/29/2020      0906
                                                     M3450991856        7/10/2019        6/5/2020       0906
                                                     M3450991864        7/16/2019        6/12/2020      0906
                                                     M3450991872        7/24/2019        6/19/2020      0906
                                                     M3450991880        7/31/2019        6/26/2020      0906
                                                     M3450991898        8/7/2019         7/3/2020       0906



                       1/4/2021                      M3450991906        8/13/2019        7/10/2020      0906
 090621100031                         5/24/2021                                                         0906
                                                     M3450991914        8/21/2019        7/17/2020
                                                     M3450991922        8/28/2019        7/24/2020      0906
                                                     M3450991930        9/3/2019         7/31/2020      0906
                                                     M3450991955        9/17/2019        8/14/2020      0906
                                                     M3450991963        9/24/2019        8/21/2020      0906


                                                                        10/1/2019        8/28/2020       0906
 090621100032          2/19/2021      6/6/2021       M3450991971
                                                                        10/8/2019        9/4/2020        0906
                                                     M3450991989
                                                                        10/15/2019       9/11/2020       0906
                                                     M3450991997
                                                                        10/23/2019       9/18/2020       0906
                                                     M3450992003
                                                                        10/29/2019       9/25/2020       0906
                                                     M3450992011
                                                                        11/6/2019        10/2/2020       0906
                                                     M3450992029


 460120121606          9/25/2020      2/21/2021      M3450991781        5/30/2019        4/3/2020       0906
                                                     M3450991815        6/19/2019        5/8/2020       0906
                                                     M3450991823        6/27/2019        5/15/2020      0906
                                                     M3450991831        7/3/2019         5/22/2020      0906
                                                     M3451109086        5/10/2019        4/3/2020       4601
                                                     M3451109136        5/15/2019        4/10/2020      4601
                                                     M3451109144        5/15/2019        4/10/2020      4601
                                                     M3451109169        5/15/2019        4/10/2020      4601
                                                     M3451113054        6/5/2019         5/1/2020       4601
                                                     M3451113062        6/5/2019         5/1/2020       4601




(As amended Sept. 30, 2003, eff. Jan. 1, 2004; Nov. 28, 2006, eff. Jan. 1, 2007; Dec. 7, 2010, eff. Jan. 1,
2011; July 17, 2017, eff. July 17, 2017; Oct. 25, 2017, eff. Oct. 25, 2017; June 22, 2021, eff. July 26, 2021.)
